DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-19 are pending and presented for examination.

Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A decision-making support method for issuing warnings and selection of mitigation actions characterized in that is parameterized by global meteorological-climatic decision index and comprising four steps, these being: 
 	- step 1 (101): structure of the decision-making problem using meteorological-climatic information; 
 	- step 2 (102): construction of value functions, partial indexes and change of meteorological- climatic information into a Global Decision Index based on the preferences of users in relation to three characteristics of meteorological-climatic information: 
 	a) value of the meteorological-climatic attribute; b) probability of attribute occurrence; and c) attribute expiry date and/or meteorological-climatic information; 
 	- step 3 (103): development and parameterization of the Meteorological-Climatic Decision- making Support Method (MSDMC); and 
 	- step 4 (104): Results and Recommendations, this step comprising: a) levels for issuing warnings (105); and/or b) selection of mitigation actions/portfolios (106).

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “- step 1 (101): structure of the decision-making problem using meteorological-climatic information; - step 2 (102): construction of value functions, partial indexes and change of meteorological- climatic information into a Global Decision Index based on the preferences of users in relation to three characteristics of meteorological-climatic information: a) value of the meteorological-climatic attribute; b) probability of attribute occurrence; and c) attribute expiry date and/or meteorological-climatic information; - step 3 (103): development and parameterization of the Meteorological-Climatic Decision- making Support Method (MSDMC),… and/or b) selection of mitigation actions/portfolios (106)” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
The claim recites “step 4 (104): Results and Recommendations, this step comprising: a) levels for issuing warnings (105)”, is recited at a high level of generality and considered extra-solution activity because “issuing warnings” may amount to no more than an alert or message concerning meteorological related events, which is simply extra-solution output of results.  
Accordingly, this additional element does not integrate the abstract idea into a practical application because this elements does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of levels for issuing warnings amount to insignificant extra-solution activity of data gathering and output of results.  Furthermore the additional element is conventional in the art, as evidenced by the art of record. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2-9, 11, 13-18, add further details of the identified abstract idea.  The claims are not patent eligible.
Dependent claims 10, 12, and 19, add further details of the identified abstract idea and mathematical equations without additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
6.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Claim 1 recites the limitations “A decision-making support method for issuing warnings and selection of mitigation actions characterized in that is parameterized by global meteorological-climatic decision index and comprising four steps, these being: 
 - step 1 (101): structure of the decision-making problem using meteorological-climatic information; - step 2 (102): construction of value functions, partial indexes and change of meteorological- climatic information into a Global Decision Index based on the preferences of users in relation to three characteristics of meteorological-climatic information:  a) value of the meteorological-climatic attribute; b) probability of attribute occurrence; and c) attribute expiry date and/or meteorological-climatic information; - step 3 (103): development and parameterization of the Meteorological-Climatic Decision- making Support Method.” However, the claim language “meteorological-climatic” is unclear. It is not clear if this limitation is referring to meteorological event, or climate event and/or both. Further, the claim language “ structure of the decision-making problem using meteorological-climatic information” is unclear. Examiner is unable to construe the meaning of “structure” in light of the Specification. Moreover, the claim language “ selection of mitigation actions/portfolios” is unclear. It is not clear if this limitation is referring to mitigation actions or portfolios and/or mitigation actions and portfolios. Appropriate correction/clarification is required.

8.	Claim 6 recites the limitations “characterized in that said operational thresholds (L) are divided into two categories, being: the first operational threshold L1 characterized as the ‘best feasible’ level (value equal to one, L1=1); and the second operational threshold L2 characterized as the ‘worst acceptable’ level (value equal to zero L2=0); and for the construction of the meteorological-climate risk classification table an intermediate operational threshold level (L*) was defined, considering the variable value where the value function is equal to zero point five (average between L1 and L2, L*=0.5).”  However, the meaning of  “for the construction of the meteorological-climate risk classification table an intermediate operational threshold level (L*) was defined, considering the variable value where the value function is equal to zero point five (average between L1 and L2, L*=0.5)” is unclear. The relationship among the meteorological-climate risk classification table an intermediate operational threshold level, the variable value, and/or the value function is not clear. Appropriate correction/clarification is required.

9.	Claim 19 recites “the system”, which lacks antecedent basis. Appropriate correction is required. Further, the claim recites “equation idmx or idcx = Ix+ (1 - Ix)(1-(Ip It) p . However, the variables such as Ix, Ip are not defined in the claim which renders the claim indefinite. Appropriate correction is required.


Drawings
10.   The drawings of Figures 1, 2, and 4 are objected to under 37 CFR 1.83 (a) and 1.84(n) and (o) because Figures 1, 2, and 4 show features specified in Applicant’s disclosure and claims are not illustrated with “label representation” corresponding to elements of the drawing thereby the elements/features of the respective Fig. 1, 2, and 4 are not readily identifiable, for example Fig. 1, block 102 should include few words such as “construction of value function and partial indexes”, etc… 
 	Any element/structural detail that is essential for a proper understanding of drawing should be indicated with corresponding labels/legends and they should contain as few words as possible. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
 	 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
11.	Claims 1-19 are objected to because of the following informalities: 
  Claims 1-19 are objected to because all claims include step labels such as 101, 102, 103,…201, etc. These labels are confusing, please remove step labels. Appropriate correction is required.
  	Claim 1 recites “Meteorological-Climatic Decision-making Support Method (MSDMC)….” should read “Meteorological-Climatic Decision-making Support Method (MCDSM)”. Appropriate correction is required.
 	Claims 2-3 recite “A decision-making support method….” should read “The decision-making support method”. Appropriate correction is required.
 	Claims 3 and 18 recite “…decision makers/users….” should read “…decision makers or users….”. Appropriate correction is required.
 	Claims 4-19 recite “Decision-making support method….” should read “The decision-making support method”. Appropriate correction is required.
 	Claim 5 recites “…attributes of the decision-making model, are defined in the 
sub-step of Definition of the attributes….” should read “…attributes of a decision-making model, are defined in the sub-step of definition of the attributes ….”. Appropriate correction is required.
 	Claim 6 recites “…the ‘best feasible’ level (value equal to one, L1=1)...and the ‘worst acceptable’ level(value equal to zero L2=0)…was defined…” should read “…the best feasible level when L1=1 … and the worst acceptable level when L2=0…..is defined…” for clarity purpose. Appropriate correction is required.
 	Claim 7 recites “….Meteorological Decision Index (IDM) or Climatic Decision Index (IDC)….” should read “…Meteorological Decision Index (MDI) or Climatic Decision Index (CDI)….”. Appropriate correction is required.
 	Claims 8-10, 12, 15, and 19, the claims are objected with the same reasons as in claim 7. Appropriate correction is required.
 	Claim 9 recites “..in that the three….” should read “…in that a three…”. Appropriate correction is required.
 	Claim 14 recites “…potential adverse/extreme….” should read ““…potential adverse or extreme…”. Appropriate correction is required.
 	Claim 19 recites “characterized in that the in its….” should read “characterized in that 
 	Claim 19 recites “prediction/forecast….” should read “prediction or forecast…”. Appropriate correction is required.
 	Claim 19 recites “adverse/extreme….” should read “adverse or extreme…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Caruzzo et al. “The Mapping of Aerospace Meteorology in the Brazilian Space Program: Challenges and Opportunities for Rocket Launch”, January 2015 (hereinafter, Caruzzo), in view of John et al. US 2015/0382150 (hereinafter, Wilson).

14.  	Regarding claim 1, Caruzzo discloses a method for decision-making support for issuing warnings and selection of mitigation actions is characterized by the global meteorological-climate decision and comprises four steps, these being:
 	 step 1 (101): structure of the decision-making problem using meteorological-climate information (Abstract),
 	step 2 (102): construction of value functions, partial indexes and change of meteorological-climate information into a Global Decision Index based on the preferences users in relation to three characteristics of meteorological-climate information: a) value of the meteorological-climate attribute; b) probability of attribute occurrence; and c) attribute expiry date and/or meteorological-climate information; step 3 (103): development and parameterization of the Meteorological-Climatic Decision making Support Method (MSDMC) (pages 10, 16: develop a meteorological decision support system, in accordance with the decision-maker’s preferences, classified by type of mission and meteorological scenario planning in rocket launching operations. In other words, forecasts are uncertain, and the resulting risk may be interpreted differently by different decision-makers, depending, in part, on their personal experience and risk perception. In this case, to apply a meteorological forecast as a reliable tool for decision-making, one needs to incorporate three specific preferences on the demands, procedures, and impacts, which are listed below: Value of meteorological variables (wind, rain), according to the boundary conditions of the aerospace vehicle and the launch center facilities. Lead time of the meteorological forecast (hours, days), i.e. the expiration date of the meteorological prediction presented to the decision-maker, and probability of the meteorological forecast (%), associated with each variable and lead time); and 
 	step 4 (104): Results and Recommendations, this step comprising: a) levels for issuing warnings (105); and/or b) selection of mitigation actions/portfolios (106) (pages 14, 16: develop mitigation actions for each type of scenario, mission and rocket).
	Caruzzo does not disclose:
 	global meteorological-climatic decision index
 	However, Wilson discloses:
 	 global meteorological-climatic decision index (Abstract, pages 207-209).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caruzzo to use global meteorological-climatic decision index as taught by Wilson. The motivation for doing so would have been in order to verify the accuracy of meteorological warning (Wilson, Abstract and page 207).

15.	Regarding claim 2, Caruzzo in view of Wilson disclose a decision-making support method according to claim 1 as disclosed above. 
 	Caruzzo further discloses characterized in that step 1 (101) is the initial problem structuring and comprises three sub-steps: a) Interviews with actors, stakeholders and decision makers (201); b) Identification of vulnerabilities, risks and impacts (202); c) Definition of attributes and operational thresholds (203) (pages 10, 16, 18: meteorological conditions and meteorological forecasts are provided, passed on and used by different actors. So, for the systemic mapping of AM in the Brazilian Space Program, several stakeholders, divided into three groups, were interviewed: Technical staff (seven interviews): professionals directly related to the provision of meteorological forecasting and meteorological observation, as meteorologists, engineers and support staff. Direct users (ten interviews): actors who use the meteorological information and meteorological forecasts, directly in their activities during launch missions, and are responsible for the payload, flight safety, team assembly and integration etc. Top decision-makers (six interviews)…pages 12-13 and Table 6: identify all demands, risks and impact as well as mitigation actions. Establish operational procedures at various stages of each type of mission and rocket. Develop the meteorological decision support system in accordance with Brazilian demands). 

16.	Regarding claim 3, Caruzzo in view of Wilson disclose a decision-making support method according to claim 2 as disclosed above. 
 	Caruzzo further discloses characterized in that the sub-step of Interviews with actors, stakeholders and decision makers (201) engages in interaction with the decision makers/users involved in the decision-making context to establish preferences and model the structure of judgments (pages 10-13, 16, 18: meteorological conditions and meteorological forecasts are provided, passed on and used by different actors. So, for the systemic mapping of AM in the Brazilian Space Program, several stakeholders, divided into three groups, were interviewed: Technical staff (seven interviews): professionals directly related to the provision of meteorological forecasting and meteorological observation, as meteorologists, engineers and support staff. Direct users (ten interviews): actors who use the meteorological information and meteorological forecasts, directly in their activities during launch missions, and are responsible for the payload, flight safety, team assembly and integration etc. Top decision-makers (six interviews)).

17.	Regarding claim 4, Caruzzo in view of Wilson disclose decision-making support method according to claim 2 as disclosed above. 
 	Caruzzo further discloses characterized in that in the sub-step of Identifying the vulnerabilities, risks and impacts (202) is performed from the personal or user groups interviews (201), identifications of all the vulnerabilities, risks and their respective impacts related to meteorological-climatic conditions (pages 10-14, 16, 18). See also Wilson (pages 209-210).

18.	Regarding claim 5, Caruzzo in view of Wilson disclose decision-making support method according to claim 2 as disclosed above. 
 	Caruzzo further discloses characterized in that the relevant meteorological variables, considered as the attributes of the decision-making model, are defined in the sub-step of Definition of the attributes and operational thresholds (203) and the operational threshold levels of these attributes are defined, as well as the user's preferences regarding the probabilities and expiry date of meteorological-climate information are identified through their respective operating thresholds (pages 10-14, 16, 18). See also Wilson (pages 209-210).

19.	Regarding claim 6, Caruzzo in view of Wilson disclose decision-making support method according to claim 5 as disclosed above. 
 	Caruzzo further discloses construction of the meteorological-climate risk classification table (pages 10-14, 16, 18). 
 	Caruzzo does not disclose:
 	characterized in that said Operational Limits (L) are divided into two categories, being: the first operational limit L1characterized as the ‘best feasible’ level (value equal to one, L1=1); and the second operational limit L2 characterized as the ‘worst acceptable’ level (value equal to zero L2=0); and for the construction of the meteorological-climate risk classification table an intermediate operational threshold level (L*) was defined, considering the variable value where the value function is equal to zero point five (average between L1 and L2, L*=0.5).
	However, Wilson discloses:
 	characterized in that said Operational Limits (L) are divided into two categories, being: the first operational limit L1characterized as the ‘best feasible’ level (value equal to one, L1=1); and the second operational limit L2 characterized as the ‘worst acceptable’ level (value equal to zero L2=0); and for the construction of the meteorological-climate risk classification table an intermediate operational threshold level (L*) was defined, considering the variable value where the value function is equal to zero point five (average between L1 and L2, L*=0.5) (Abstract, pages 209-210, Table 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caruzzo to use characterized in that said Operational Limits (L) are divided into two categories, being: the first operational limit L1characterized as the ‘best feasible’ level (value equal to one, L1=1); and the second operational limit L2 characterized as the ‘worst acceptable’ level (value equal to zero L2=0); and for the construction of the meteorological-climate risk classification table an intermediate operational threshold level (L*) was defined, considering the variable value where the value function is equal to zero point five (average between L1 and L2, L*=0.5) as taught by Wilson. The motivation for doing so would have been in order to verify the accuracy of meteorological warning (Wilson, Abstract and page 207).

20.	Regarding claim 7, Caruzzo in view of Wilson disclose decision-making support method according to claim 1 as disclosed above. 
 	Caruzzo further discloses characterized in that in step 2 (102) the partial value functions of the information characteristics are constructed together with the user (pages 10-14, 16, 18). 
 	Caruzzo does not disclose:
 	step 2 comprising three sub-steps: a) Construction of the value functions of meteorological-climate information characteristics and calculation of partial meteorological-climate decision indexes (204); b) construction of weights between attributes (205); c) calculation of the global Meteorological Decision Index (IDM) or Climate Decision Index (IDC) (206).
 	However, Wilson discloses:
 	step 2 comprising three sub-steps: a) Construction of the value functions of meteorological-climate information characteristics and calculation of partial meteorological-climate decision indexes (204); b) construction of weights between attributes (205); c) calculation of the global Meteorological Decision Index (IDM) or Climate Decision Index (IDC) (206) (Abstract, pages 209-210).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caruzzo to use step 2 comprising three sub-steps: a) Construction of the value functions of meteorological-climate information characteristics and calculation of partial meteorological-climate decision indexes (204); b) construction of weights between attributes (205); c) calculation of the global Meteorological Decision Index (IDM) or Climate Decision Index (IDC) (206) as taught by Wilson. The motivation for doing so would have been in order to verify the accuracy of meteorological warning (Wilson, Abstract and page 207).

21.	Regarding claim 8, Caruzzo in view of Wilson disclose decision-making support method according to claim 7 as disclosed above.  
 	Caruzzo does not disclose:
 	characterized in that in the sub-step of Construction of the partial Meteorological-Climate Decision Index functions (204) are established from three distinct value functions which, aggregated into a single index, called partial Meteorological Decision Index (IDM) or partial Climate Decision Index (IDC), these functions establishing for the specific aspects of meteorological-climate information a value on the scale [0,1], according to the user profile and behavior, being defined that the anchor values for the construction of the functions are the operational Limit (L).
 	However, Wilson discloses:
 	characterized in that in the sub-step of Construction of the partial Meteorological-Climate Decision Index functions (204) are established from three distinct value functions which, aggregated into a single index, called partial Meteorological Decision Index (IDM) or partial Climate Decision Index (IDC), these functions establishing for the specific aspects of meteorological-climate information a value on the scale [0,1], according to the user profile and behavior, being defined that the anchor values for the construction of the functions are the operational Limit (L) (Abstract, pages 209-210, 215).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caruzzo to use characterized in that in the sub-step of Construction of the partial Meteorological-Climate Decision Index functions (204) are established from three distinct value functions which, aggregated into a single index, called partial Meteorological Decision Index (IDM) or partial Climate Decision Index (IDC), these functions establishing for the specific aspects of meteorological-climate information a value on the scale [0,1], according to the user profile and behavior, being defined that the anchor values for the construction of the functions are the operational Limit (L) as taught by Wilson. The motivation for doing so would have been in order to verify the accuracy of meteorological warning (Wilson, Abstract and page 207).

22.	Regarding claim 9, Caruzzo in view of Wilson disclose decision-making support method according to claim 8 as disclosed above.  
 	Caruzzo further discloses characterized in that the three functions are: partial value function integrating the function of the related to the probability of the meteorological-climate information (IP); partial value function integrating the function of the Meteorological related to the expiry period or date of the information (It); partial value function integrating the function of the related to the set of meteorological-climate attributes selected by the user (Ix) (pages 10-14, 16, 18). 
 	Caruzzo does not disclose:
 	Meteorological Decision Index (IDM) or Climate Decision Index (IDC).
 	However, Wilson discloses:
 	Meteorological Decision Index (IDM) or Climate Decision Index (IDC) (Abstract, pages 209-210, 215).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caruzzo to use Meteorological Decision Index (IDM) or Climate Decision Index (IDC) as taught by Wilson. The motivation for doing so would have been in order to verify the accuracy of meteorological warning (Wilson, Abstract and page 207).

23.	Regarding claim 10, Caruzzo in view of Wilson disclose decision-making support method according to claim 9 as disclosed above. 
 	Caruzzo further discloses value function for attribute 'x' (Ix); value function for the probability 'p' of the information (Ip); value function for the expiry date 't' of the information (It); adjust parameter (p) adopt the following assumptions: the preferences of the probability 'p' and the expiry date 't' are the same for any attribute 'x’; 
- Ip or It=0 —idm or idc=1; 
- Ip and It=1 —idm or idc=Ix; 
- Ip and It=1, and Ix=0 — idm or idc=0; and idm or idc = f(Ip, It, Ix) for every attribute 'x' (pages 10-14, 16, 18). 
 	Caruzzo does not disclose:
 	the construction of the Meteorological Decision Index (IDM) or Climatic Decision Index (IDC) function, adopt the following assumptions: the preferences of the probability 'p' and the expiry date 't' are the same for any attribute 'x’; - Ip or It=0 —idm or idc=1; - Ip and It=1 —idm or idc=Ix; - Ip and It=1, and Ix=0 — idm or idc=0; and idm or idc = f(Ip, It, Ix) for every attribute 'x', from the aggregation into a single value being defined the partial Meteorological Decision Index (IDM) or Climatic Decision Index (IDC) function for each attribute, with meteorological-climatic decision index (idmx or idcx) for attribute 'x' and adjustment parameter p = 0.5 to be based on the equation: idmx or 1dcx = Ix+ (1 - Ix)(1-(Ip It) p.
 	However, Wilson discloses:
 	the construction of the Meteorological Decision Index (IDM) or Climatic Decision Index (IDC) function, adopt the following assumptions: the preferences of the probability 'p' and the expiry date 't' are the same for any attribute 'x’; - Ip or It=0 —idm or idc=1; - Ip and It=1 —idm or idc=Ix; - Ip and It=1, and Ix=0 — idm or idc=0; and idm or idc = f(Ip, It, Ix) for every attribute 'x', from the aggregation into a single value being defined the partial Meteorological Decision Index (IDM) or Climatic Decision Index (IDC) function for each attribute, with meteorological-climatic decision index (idmx or idcx) for attribute 'x' and adjustment parameter p = 0.5 to be based on the equation: idmx or 1dcx = Ix+ (1 - Ix)(1-(Ip It) p (Abstract, pages 207-210 and 213-215).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caruzzo to use the construction of the Meteorological Decision Index (IDM) or Climatic Decision Index (IDC) function, adopt the following assumptions: the preferences of the probability 'p' and the expiry date 't' are the same for any attribute 'x’; - Ip or It=0 —idm or idc=1; - Ip and It=1 —idm or idc=Ix; - Ip and It=1, and Ix=0 — idm or idc=0; and idm or idc = f(Ip, It, Ix) for every attribute 'x', from the aggregation into a single value being defined the partial Meteorological Decision Index (IDM) or Climatic Decision Index (IDC) function for each attribute, with meteorological-climatic decision index (idmx or idcx) for attribute 'x' and adjustment parameter p = 0.5 to be based on the equation: idmx or idcx = Ix+ (1 - Ix)(1-(Ip It) p as taught by Wilson. The motivation for doing so would have been in order to verify the accuracy of meteorological warning (Wilson, Abstract and page 207).

24.	Regarding claim 11, Caruzzo in view of Wilson disclose decision-making support method according to claim 7 as disclosed above.   
 	Caruzzo does not disclose:
 	characterized in that, in the sub- step of constructing substitution rates between the attributes (205), the weights or attribute substitution rates are identified.
 	However, Wilson discloses:
 	characterized in that, in the sub- step of constructing substitution rates between the attributes (205), the weights or attribute substitution rates are identified (Abstract, pages 207, 214-215).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caruzzo to use characterized in that, in the sub- step of constructing substitution rates between the attributes (205), the weights or attribute substitution rates are identified as taught by Wilson. The motivation for doing so would have been in order to verify the accuracy of meteorological warning (Wilson, Abstract and page 207).

25.	Regarding claim 13, Caruzzo in view of Wilson disclose decision-making support method according to claim 1 as disclosed above. 
 	Caruzzo further discloses characterized in that Step 3 (103) is performed by parameterizing the Meteorological-Climate Decision Support System and comprises three sub-steps: a) Defining scenarios of unfavorable meteorological-climate events (207); b) Identification of levels for issuing warnings and selection of portfolios (208); c) Evaluation of performance in issuing warnings and selection of portfolios (209) (pages 10-14, 16, 18). See also Wilson (pages 209-210).

26.	Regarding claim 14, Caruzzo in view of Wilson disclose decision-making support method according to claim 1 as disclosed above. 
 	Caruzzo further discloses characterized in that in the sub-step of defining scenarios of unfavorable meteorological-climate events (207), the potential adverse/extreme meteorological-climate scenarios are identified and classified, and said scenarios are determined by varying the attributes values, based on the meteorological -climate risk level (pages 10-14, 16, 18). See also Wilson (pages 209-210).

27.	Regarding claim 15, Caruzzo in view of Wilson disclose decision-making support method according to claim 13 as disclosed above.  
 	Caruzzo further discloses characterized in that, in the sub-step Identifying the classes for issuing warnings and selecting the portfolios (208), by using the variation of the attribute values (pages 10-14, 16, 18). 
 	Caruzzo does not disclose:
 	characterized in that, in the sub- step Identifying the classes for issuing warnings and selecting the portfolios (208), by using the variation of the attribute values and, respectively, the minimum and maximum IDMs or IDCs for each scenario, the respective values of the multi-attribute function for each level of warning and/or decision alternative are identified.
 	However, Wilson discloses:
 	characterized in that, in the sub- step Identifying the classes for issuing warnings and selecting the portfolios (208), by using the variation of the attribute values and, respectively, the minimum and maximum IDMs or IDCs for each scenario, the respective values of the multi-attribute function for each level of warning and/or decision alternative are identified  (Abstract, pages 209-210, 214-215).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caruzzo to use characterized in that, in the sub- step Identifying the classes for issuing warnings and selecting the portfolios (208), by using the variation of the attribute values and, respectively, the minimum and maximum IDMs or IDCs for each scenario, the respective values of the multi-attribute function for each level of warning and/or decision alternative are identified  as taught by Wilson. The motivation for doing so would have been in order to verify the accuracy of meteorological warning (Wilson, Abstract and page 207).

28.	Regarding claim 16, Caruzzo in view of Wilson disclose decision-making support method according to claim 13 as disclosed above.  
 	Caruzzo further discloses characterized in that, in the sub- step performance evaluation in the selection of warnings levels and portfolios (209) (pages 10-14, 16, 18). 
 	Caruzzo does not disclose:
 	an evaluation of the results is performed by means of a sensitivity analysis.
 	However, Wilson discloses:
 	an evaluation of the results is performed by means of a sensitivity analysis (Abstract, pages 206-208, 213-215).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caruzzo to use an evaluation of the results is performed by means of a sensitivity analysis  as taught by Wilson. The motivation for doing so would have been in order to verify the accuracy of meteorological warning (Wilson, Abstract and page 207).

29.	Regarding claim 17, Caruzzo in view of Wilson disclose decision-making support method according to claim 1 as disclosed above. 
 	Caruzzo further discloses characterized in that Step 4 (104) results and recommendations comprise the two types of possible operational results to be obtained: a) issuing warnings: classification and recommendation for issuing warnings by meteorological-climatic information (105); and/or b) mitigation portfolios: classification and recommendation of mitigation actions by meteorological-climatic information (106) (pages 10-14, 16, 18). See also Wilson (pages 209-210, 215).

30.	Regarding claim 18, Caruzzo in view of Wilson disclose decision-making support method according to claim 17 as disclosed above. 
 	Caruzzo further discloses characterized in that the two types of operational results are dependent on the decision-making context using meteorological- climatic information and the specific demands of decision-makers/users related to the problematic situation (Abstract, pages 10-14, 16, 18). See also Wilson (pages 209-210, 215).

Examiner’s Notes 

31.	 Claims 12 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 112 second paragraph, and claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

32.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or make obvious the claim invention in claims 12 and 19.  

Conclusion

34.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864